Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
For the second time, Raymond V. Be-thel, Jr., seeks to appeal the district court’s order dismissing without prejudice his 28 U.S.C. § 2254 (2006) petition for failure to exhaust state court remedies. *187As our previous decision in No. 13-7615 dismissed Bethel’s appeal from the same order and judgment, we dismiss the present appeal as duplicative. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

DISMISSED.